Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to what the metes and bounds of the term “substantially separating” would be, since it is not clear where the line of demarcation would be between two substances being “separated” and the same two substances being “substantially separated”. The word “substantially” should be deleted to avoid this rejection.
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Bhalla et al (US 2015/0259259) discloses a method for manufacturing liquid and solid organic fertilizer from animal waste, wherein the animal waste can be poultry waste. (See the Abstract and Paragraph [0013].) Bhalla et al teach in Paragraphs [0070], [0071] and [0072] that the pH of the animal waste can be adjusted to a neutral or slightly acidic value, and in Paragraph [0077] that the aqueous mixture is subjected to aerobic conditions, but that it is not intended to .
Crabtree et al and Bisson et al are made of record for disclosing methods for making liquid fertilizers from manure.
Li et al is made of record for disclosing the anaerobic digestion of livestock manure, followed by separation of the digestate into a solids fraction and a liquid fraction. (See Paragraphs [0012] and [0013].)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736